DETAILED ACTION
This communication is responsive to the amendment filed June 15, 2021. Applicant has amended claims 1-4, 13-15, and canceled claim 12. It is respectfully submitted that applicant’s amendments necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. Claims 1-11, and 13-20 are pending and presented for examination under the first inventor to file provisions of the AIA , of which claims 1 and 14 are in independent form.

Response to Arguments
Applicant’s arguments filed June 15, 2021 have been fully considered but they are moot in view of the new ground(s) of rejection

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 6-10, 13-14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bastaldo-Tsampalis et al. (US Patent No. 9,697,235; Date: Jul 4, 2017) (hereinafter Bastaldo) in view of Nauseef et al. (US PGPub. No. 2016/0191958) (hereinafter Nauseef).

In reference to independent claim 1:
Bastaldo teaches an electronic device comprising: a display; and a processor, wherein the processor (i.e. ... mobile device 180 further includes a microprocessor...a touch screen.... - Column 4, lines 9-26; Column 5, lines 16-17) is configured to: obtain at least one keyword from a voice signal....., determine a graphic data corresponding to the at least one keyword, select at least one of the plurality of images, based on a point in time at which a voice corresponding to a keyword that corresponds to the determined graphic data is output, and perform control so as to apply the determined graphic data to the at least one selected image (i.e. .... the image is a photo or a frame of a video. The identified keyword...is a spoken word or phrase within the audio of the video.  The identified keyword is compared to a collection of targeted keywords. Each targeted keyword in the collection also has corresponding content.. If the identified keyword matches a targeted keyword,...the corresponding content is overlaid on the image... the corresponding content may be...a logo, an advertisement, coupon or other offer, a tagline, or any other content...the overlaid content location corresponds to the timestamp of the identified keyword location... - Column 2, lines 21-34; Column 10, lines 23-26; Column 11, lines 40-41).
Bastaldo does not teach 
......of a real-time video broadcast or a video call comprising a plurality of images.... However, Nauseef teaches “...overlaying a live video feed and/or a live audio feed with an image, text, an icon, an audio clip, and/or the like... visually overlaying in real time) with an icon, a static image, an animated image, text...” (Paragraph108).  It would have been obvious to modify Bastaldo with the teachings of Nauseef with the motivation to have these enhancements to be applied to conversations enabled by digital communications technologies (Paragraph 3).

In reference to claim 2:
Bastaldo and Nauseef teach the electronic device of claim 1, Bastaldo teaches wherein the processor is further configured to perform control so as to add, to....., an indicator indicating a reproduction point of the at least one selected image to which the graphic data is applied (i.e. ... displaying additional information related to the overlaid content... also depicts.. the name of the baseball field (e.g., ABC FIELD). In this example, the baseball field name is an identified keyword 514.... - Column 12, lines 28-39).  Bastaldo does not teach ... the real-time video broadcast or a video call comprising the plurality of images... However, Nauseef teaches “...overlaying a live video feed and/or a live audio feed with an image, text, an icon, an audio clip, and/or the like... visually overlaying in real time) with an icon, a static image, an animated image, text...” (Paragraph108).  The motivation is the same as in claim 1.

In reference to claim 6:
Bastaldo and Nauseef teach the electronic device of claim 1, Bastaldo teaches wherein the processor is further configured to: determine at least one recommended graphic data i.e. ... the user is presented an option to accept or discard the overlaid content... - Column 11, lines 42-43). 

In reference to claim 7:
Bastaldo and Nauseef teach the electronic device of claim 6, Bastaldo teaches wherein the input comprises at least one of a touch input, a gesture input, or a voice input (i.e. ... touching the surface of the screen with a finger... - Column 6, lines 5-6). 

In reference to claim 8:
Bastaldo and Nauseef teach the electronic device of claim 6, Bastaldo teaches wherein the processor is further configured to: determine whether the input is detected within a threshold time from a point in time at which the user interface is provided, and when the input is not detected within the threshold time, automatically determine graphic data to be applied to the at least one selected image among the at least one recommended graphic data, based on at least one of a user's preference, a priority of the at least one keyword, a priority of the at least one recommended graphic data, or context based on the voice signal (i.e. ... if the user does not select the X or other mark, the overlaid content remains... - Column 11, lines 45-47). 

In reference to claim 9:
Bastaldo and Nauseef teach the electronic device of claim 1, Bastaldo teaches wherein the processor is further configured to: determine whether the at least one keyword corresponds to a designated class, if the at least one keyword corresponds to the designated class, determine a sound effect corresponding to the at least one keyword, and perform control so as to apply the (i.e. ... The identified keyword...is a spoken word or phrase within the audio of the video.  The identified keyword is compared to a collection of targeted keywords. Each targeted keyword in the collection also has corresponding content....the corresponding content may be...any other content.... - Column 2, lines 21-34; Column 10, lines 23-27; Note that any content can include audio, such well-known audio annotation content is illustrated in Fletcher).

In reference to claim 10:
Bastaldo and Nauseef teach the electronic device of claim 1, Nauseef teaches wherein the processor is further configured to: determine whether a plurality of users are included in the at least one selected image, when the plurality of users are included, identify a user who outputs a voice corresponding to a keyword that corresponds to the determined graphic data, among the plurality of users, determine an application area to which the determined graphic data is to be applied, based at least on an area where the identified user is located in the at least one selected image, and apply the determined graphic data to the application area of the at least one selected image (i.e. .... The facial/vocal recognition unit 318 may facilitate recognition, analysis, and/or processing of visual content, such as a live video stream of a user's face. For example, the facial/vocal recognition unit 318 may be utilized for identifying facial features of users and/or identifying speech characteristics of users ....enable efficient analysis of video content in either series or parallel.... then select one or more of the contextual features, such as a smiley face icon, for overlay and/or incorporation into the video communication ...Analysis of captured audio may include vocal recognition techniques so that the identity of each user may be confirmed...the facial/vocal recognition unit 318 may analyze captured audio of each user to identify keywords...” (Paragraphs 52, 57, 99).  The motivation is the same as in claim 1.

In reference to claim 13:
Bastaldo teaches further comprising: a camera; and an input device, wherein the processor is further configured to: obtain...., and obtain a voice signal related to....from the input device (i.e. ... mobile device 180 includes a microphone 102 for audio signal input.... one or more image capture sensors 140 (e.g., camera(s)) to capture images (e.g., photo or video)... - Column 3, lines 1-14; Column 5, lines 39-41).  Bastaldo does not teach....the real-time video broadcast or a video call comprising the plurality of images from the camera.... the real-time video broadcast or a video call comprising the plurality of images....  However, Nauseef teaches “...a camera...may capture a live video feed ....overlaying a live video feed and/or a live audio feed with an image, text, an icon, an audio clip, and/or the like... visually overlaying in real time) with an icon, a static image, an animated image, text...” (Paragraphs 32,108).  The motivation is the same as in claim 1.

In reference to independent claim 14:
An operation method of an electronic device, the method comprising: obtaining at least one keyword from a voice signal of a real-time video broadcast or a video call comprising a plurality of images; determining a graphic data corresponding to the at least one keyword; selecting at least one image among the plurality of images, based on a point in time at which a voice corresponding to a keyword that corresponds to the determined graphic data is output; and performing control so as to apply the determined graphic data to the at least one selected image. 
- Claim 14 contains substantially similar subject matter as in claim 1, and is rejected along the same rationale.

In reference to claim 16:
The method of claim 14, wherein the determining of the graphic data comprises: determining at least one recommended graphic data corresponding to the at least one keyword, providing a 
- Claim 16 contains substantially similar subject matter as in claims 6 and 7 combined, and is rejected along the same rationale.

In reference to claim 17:
The method of claim 16, wherein the determining of the graphic data based on the input comprises: determining whether the input is detected within a threshold time from a point in time at which the user interface is provided, and when the input is not detected within the threshold time, automatically determining graphic data to be applied to the at least one selected image among the at least one recommended graphic data, based on at least one of a user's preference, a priority of the at least one keyword, a priority of the at least one recommended graphic data, or context based on the voice signal. 
- Claim 17 contains substantially similar subject matter as in claim 8, and is rejected along the same rationale.

In reference to claim 18:
The method of claim 14, further comprising: determining whether the at least one keyword corresponds to a designated class; when the at least one keyword corresponds to the designated class, determining a sound effect corresponding to the at least one keyword; and performing control so as to apply the sound effect at a point in time at which a voice signal corresponding to the at least one keyword is output. 
- Claim 18 contains substantially similar subject matter as in claim 9, and is rejected along the same rationale.

In reference to claim 19:
The method of claim 14, wherein the performing of control so as to apply the determined graphic data comprises: determining whether a plurality of user are included in the at least one selected image, when the plurality of users are included, identifying a user who outputs a voice corresponding to a keyword that corresponds to the determined graphic data among the plurality of users, determining an application area to which the determined graphic data is to be applied, based at least on an area where the identified user is located in the at least one selected image, and applying the determined graphic data to the application area of the at least one selected image. 
- Claim 19 contains substantially similar subject matter as in claim 10, and is rejected along the same rationale.

Claims 3-4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bastaldo-Tsampalis et al. (US Patent No. 9,697,235; Date: Jul 4, 2017) (hereinafter Bastaldo) in view of Nauseef et al. (US PGPub. No. 2016/0191958) (hereinafter Nauseef) and in further view of Fletcher et al. (US PGPub. No. 2007/0266304) (hereinafter Fletcher).

In reference to claim 3:
Bastaldo and Nauseef teach the electronic device of claim 2, Nauseef teaches wherein,.... the real-time video broadcast or the video call (i.e. ... overlaying a live video feed and/or a live audio feed with an image, text, an icon, an audio clip, and/or the like... visually overlaying in real time) with an icon, a static image, an animated image, text.... - Paragraph 108)
Bastaldo and Nauseef do not teach....the indicator is displayed on a timeline of.....  However, Fletcher teaches “...FIG. 6A is a display diagram illustrating the timeline with an additional indication or marker 602 corresponding to the position at which the annotation was added...” 

In reference to claim 4:
Bastaldo, Nauseef and Fletcher teach the electronic device of claim 3, Fletcher teaches wherein the processor is further configured to add the indicator to the timeline, at a point in time at which the graphic data is applied to the at least one selected image, or at a point in time at which the video content associated with the plurality of images is stored (i.e. ... the annotation can be text, audio, images, video, or any other multimedia content... FIG. 6A is a display diagram illustrating the timeline with an additional indication or marker 602 corresponding to the position at which the annotation was added.... - Paragraphs 15, 50).  The motivation is the same as in claim 3.

In reference to claim 15:
Bastaldo and Nauseef teach the method of claim 14, Bastaldo teaches further comprising: adding, to...., an indicator indicating a reproduction point of at least one image to which the graphic data is applied (i.e. ... displaying additional information related to the overlaid content... also depicts.. the name of the baseball field (e.g., ABC FIELD). In this example, the baseball field name is an identified keyword 514.... - Column 12, lines 28-39),...
Nauseef teaches ... the real-time video broadcast or the video call comprising the plurality of images... (i.e. ... overlaying a live video feed and/or a live audio feed with an image, text, an icon, an audio clip, and/or the like... visually overlaying in real time) with an icon, a static image, an animated image, text.... - Paragraph 108)
Bastaldo and Nauseef do not teach....wherein the indicator is displayed on a timeline of the video content...  However, Fletcher teaches “...FIG. 6A is a display diagram illustrating the timeline with an additional indication or marker 602 corresponding to the position at which the annotation was added...” (Paragraph 50).  The motivation is the same as in claim 3.

Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bastaldo-Tsampalis et al. (US Patent No. 9,697,235; Date: Jul 4, 2017) (hereinafter Bastaldo) in view of Nauseef et al. (US PGPub. No. 2016/0191958) (hereinafter Nauseef) and in further view of Ana Gotter. “Instagram Stickers: The Underrated Feature That Can Take Your Stories Further” Sep. 27, 2018) (hereinafter Gotter).

In reference to claim 11:
Bastaldo and Nauseef teach the electronic device of claim 10, Bastaldo and Nauseef do not teach wherein the processor is further configured to change the application area for the graphic data in an area of the at least one selected image, based on a drag input to the applied graphic data.  However, Gotter teaches “....Once you've selected a sticker, you can layer it on top of your story, dragging it where you want it...” (Page 3).  It would have been obvious to modify Bastaldo and Nauseef with the teachings of Gotter with the motivation to enable a quicker, easier and intuitive input.

In reference to claim 20:
The method of claim 19, further comprising: changing the application area for the graphic data in an area of the at least one selected image, based on a drag input associated with the applied graphic data.
- Claim 20 contains substantially similar subject matter as in claim 11, and is rejected along the same rationale.

Examiner’s note: Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant. However, any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEN SHIAU whose telephone number is (571)270-5318. The examiner can normally be reached on Monday to Saturday, 9am to 6pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Shen Shiau/
Primary Examiner, Art Unit 2174